

EXHIBIT 10.1


SECOND AMENDMENT TO EXECUTIVE SERVICES AGREEMENT


This Second Amendment (the ”Second Amendment”) to the Executive Services
Agreement between Babcock & Wilcox Enterprises, Inc. (the “Company”) and BRPI
Executive Consulting, LLC (“BRPI”) dated November 19th, 2018 is made and entered
into this 9th day of November, 2020 (the Effective Date”).


RECITALS


WHEREAS, the Company and BRPI desire to redefine the Term of the Agreement
provided in Section 2 of the Executive Consulting Agreement, on the terms and
conditions specified in this Second Amendment; and


WHEREAS, the Company and BRPI desire to set forth in writing their
understandings and agreement with respect to such matter.


NOW, THEREFORE, in consideration of the foregoing, Section 2 of the Executive
Services Agreement is hereby amended and restated in its entirety as follows:


“2 The term of this Agreement shall commence on November 19, 2018 and shall
continue until December 31, 2023 (the “Term”), unless terminated by either party
by giving thirty (30) days prior written notice to the other party.”


Except as set forth above, nothing in this Second Amendment shall be deemed to
alter, amend, or modify any other provisions of the Executive Services
Agreement.


IN WITNESS WHEREOF, the parties hereto have agreed to and have executed this
Second Amendment on the Effective Date.


BRPI EXECUTIVE CONSULTING, LLC:
 
 
/s/ Kenneth M. Young
Kenneth M. Young
 
 
BABCOCK & WILCOX ENTERPRISES, INC.
By:
/s/ John J. Dziewisz
Name:
John J. Dziewisz
Title:
Senior Vice President & Corporate Secretary





